ALMA WILSON, Justice,
dissenting:
The Court’s pronouncement today inextricably enlarges the holding in Davis v. Thompson, 721 P.2d 789 (Okla.1986), and thus, further erodes the manifest edict of this State’s constitutional proviso to limit the regular legislative session to ninety legislative days:
“The Legislature shall meet in regular session at the seat of government on the first Tuesday after the first Monday in January of each year, beginning at twelve o clock noon, or upon such other day as may be provided by law. Each regular session of the Legislature shall be limited to ninety legislative days.” [Emphasis mine]
By judicial construction, this constitutional proviso was expanded, in Davis, to encompass transactions effected beyond the calendar date of the ninetieth day of the legislative session. Today, the elasticity extended in Davis, is stretched to envelope each and every day of the legislative session, at the will of the legislature itself. This consequence strengthens my conviction against a construction which authorizes a potentially limitless “regular” legislative session. See my dissenting opinion in Davis v. Thompson, at 794. I remain of the opinion that this Court should be constrained to strictly construe and define the constitutional legislative day of § 26, thus: “That Period In Which Legislative Acts Transpire On A Specified Date.”